Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              EVANSVILLE DIVISION

DAVE HOLLINGSWORTH,           )
                              )
    Plaintiff,                )
                              )
v.                            )                    CAUSE NO: 3:20-CV-223
                              )
TOYOTA MOTOR                  )
MANUFACTURING, INDIANA, INC., )
                              )
    Defendant.                )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

      1.     This    is   an    action   brought    by   Plaintiff,   Dave   Hollingsworth

(“Hollingsworth”), by counsel, against Defendant, Toyota Motor Manufacturing,

Indiana, Inc., (“Defendant”), for violating the Americans with Disabilities Act (“ADA”),

as amended, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act of 1993,

(“FMLA”), as amended, 29 U.S.C. §2601 et seq., and the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. §621 et. seq.

                                         II. PARTIES

      2.     Hollingsworth is a citizen of the United States, the State of Indiana, and, at

all times relevant to this litigation, resided within the geographical boundaries of the

Southern District of Indiana.

      3.     Defendant is a corporation that maintains offices and conducts business in

the Southern District of Indiana.

                                              1
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 2 of 7 PageID #: 2




                               III. JURISDICTION AND VENUE

       4.       Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331, 42 U.S.C. § 12117, U.S.C. §2617(a)(2), and 29

U.S.C. § 626

       5.       Defendant is an “employer” as that term is defined 42 U.S.C. § 12111(5)(A)

and 29 U.S.C. §2611(4).

       6.       At all times relevant to this action, Hollingsworth was an “employee” as

that term is defined by 42 U.S.C. § 12111(4) and and 29 U.S.C. § 630(b).

       7.       Hollingsworth, at all times relevant, was an “eligible employee” as that

term is defined by 29 U.S.C. §2611(2).

       8.       Hollingsworth is a “qualified individual with a disability” as defined by

the Americans with Disability Act, 42 U.S.C. §§ 12102(2) and 12111(8) and/or Defendant

knew of Hollingsworth’s disability and/or Defendant regarded Hollingsworth as being

disabled.

       9.       Hollingsworth exhausted his administrative remedies by timely filing a

Charge of Discrimination against Defendant with the Equal Employment Opportunity

Commission and files this complaint within ninety (90) days of receipt of his Notice of

Right to Sue.

       10.      A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.


                                             2
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 3 of 7 PageID #: 3




                             IV. FACTUAL ALLEGATIONS

      11.    Hollingsworth, who was born in 1969, was hired by the Defendant in or

about May 2000. He most recently worked as a Quality Inspector/Team Member.

      12.    At all times relevant, Hollingsworth met or exceeded Defendant’s

legitimate performance expectations.

      13.    Hollingsworth has a serious health condition and/or is disabled within

the meaning of the Americans with Disabilities Act, as amended (ADAA) and/or is

regarded as disabled by the Defendant. He has recurrent kidney stones which affect a

major bodily function. Defendant was aware of Hollingsworth’s disability/serious

health condition, as he was out on leave under the FMLA in September 2018 for kidney

surgery. Hollingsworth returned in October 2018, and he had additional surgery and

was out between November 13-19, 2018.

      14.    In October 2019, Hollingsworth again had surgery and utilized leave

under the FMLA due to his disability. He returned to work on October 7, 2019.

      15.    Upon his return, Defendant accused Hollingsworth of not doing his job

and placed him on suspension while it conducted an investigation.

      16.    On October 14, 2019, Defendant terminated Hollingsworth’s employment.

The reason given for the termination is pretext for discrimination based on

Hollingsworth’s age and/or disability. Similarly-situated younger individuals who are

not disabled or utilized leave under the FMLA, including Alex Cunningham, have been

accused of the same conduct as Hollingsworth and have not been terminated.


                                          3
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 4 of 7 PageID #: 4




                                V. LEGAL ALLEGATIONS

                            COUNT I – DISABILITY DISCRIMINATION

       17.    Paragraphs one (1) through sixteen (16) of Hollingsworth’ Complaint are

hereby incorporated.

       18.    Defendant violated Hollingsworth’ rights as protected by the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. by terminating him because of his actual

or perceived disability.

       19.    Defendant's actions were intentional, willful and in reckless disregard of

Hollingsworth’ rights as protected by the ADA.

       20.    Hollingsworth has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.

                            COUNT II: AGE DISCRIMINATION

       21.    Hollingsworth hereby incorporates paragraphs one (1) through twenty

(20) of his Complaint.

       22.    Defendant violated Hollingsworth’ rights as protected by the Age

Discrimination in Employment Act (ADEA), as amended, 29 U.S.C. §§ 621 et. seq. by

terminating his employment.

       23.    Defendant’s actions were intentional, willful, and in reckless disregard of

Hollingsworth’ rights as protected by the ADEA.

       24.    Hollingsworth suffered damages as a result of Defendant’s unlawful

actions.


                                            4
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 5 of 7 PageID #: 5




                               COUNT III: FMLA RETALIATION

       25.      Hollingsworth hereby incorporates paragraphs one (1) through twenty-

four (24) of his Complaint.

       26.      Defendant unlawfully retaliated against Hollingsworth for his use of leave

under the FMLA.

       27.      Defendant’s actions were intentional, willful, and in reckless disregard of

Hollingsworth’s rights as protected by the FMLA.

       28.      Hollingsworth suffered damages as a result of Defendant’s unlawful

actions.

                                   VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Dave Hollingsworth, by counsel, respectfully requests

that this Court find for Plaintiff and:

       1.       Reinstate Plaintiff to the position, salary and seniority level he would have

enjoyed but for Defendant’s unlawful employment actions, or award him front pay in

lieu thereof;

       2.       Pay Plaintiff's lost wages and benefits;

       3.       Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums;

       4.       Pay to Plaintiff liquidated damages;

       5.       Pay to Plaintiff punitive damages;

       6.       Pay to Plaintiff pre- and post-judgment interest;


                                               5
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 6 of 7 PageID #: 6




     7.    Pay Plaintiff's costs and attorney fees incurred in litigating this action;

           and,

     8.    Provide any further equitable relief this Court sees fit to grant.



                                        Respectfully submitted,



                                        /s/ Lauren E. Berger_________________
                                        Lauren E. Berger, Atty. No. 29826-19
                                        Kyle F. Biesecker, Atty. No. 24095-49
                                        BIESECKER DUTKANYCH & MACER, LLC
                                        411 Main Street
                                        Evansville, IN 47708
                                        Telephone: (812) 424-1000
                                        Facsimile:    (812) 424-1005
                                        Email:        lberger@bdlegal.com
                                                      kfb@bdlegal.com

                                        Attorneys for Plaintiff, Dave Hollingsworth




                                           6
Case 3:20-cv-00223-RLY-MPB Document 1 Filed 09/24/20 Page 7 of 7 PageID #: 7




                              DEMAND FOR JURY TRIAL

       The Plaintiff, David Hollingsworth, by counsel, respectfully requests a jury trial

for all issues deemed triable by jury.


                                         Respectfully submitted,

                                         /s/ Lauren E. Berger_________________
                                         Lauren E. Berger, Atty. No. 29826-19
                                         Kyle F. Biesecker, Atty. No. 24095-49
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         411 Main Street
                                         Evansville, IN 47708
                                         Telephone: (812) 424-1000
                                         Facsimile:    (812) 424-1005
                                         Email:        lberger@bdlegal.com
                                                       kfb@bdlegal.com

                                         Attorneys for Plaintiff, Dave Hollingsworth




                                            7
